DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Partial Rejoinder
Claims 20, 21, and 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021 (see paragraph bridging pages 11-12 of the response).  Claims 17-19 and 22 have been canceled and the limitations that previously were in these claims have been added to claim 16.  For this reason, the restriction requirement between Groups I, II, and V is withdrawn because the three groups have been joined into one claim (see restriction mailed on Feb. 16, 2021). Claims 16, 20, 21, and 23-31 are pending, and claim 16 is examined in this Office Action.

Background of Technology
The object of the instant invention was “to elucidate the molecular basis of the maize Htn1 northern corn leaf blight (NCLB) resistance that is cause [sic] by the WAK gene ZmWAK-RLK1 to establish molecular targets and cross-talk mechanisms between relevant biosynthesis pathways to provide new urgently needed resistance strategies for a variety of important crop plants by characterizing the molecular players involved in disease resistance in a plant” (Spec 5-6).  The Applicants have identified some of these Htn1 resistance allele is present and they have documented an effect on BX enzymes and Igl (Id. at 6).

Specification

The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (3 hyperlinks on page 27 and one each on pages 48 and 66).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, “www.”, or other browser-executable code. See MPEP § 608.01.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - - INCREASED FUNGAL RESISTANCE IN PLANTS VIA MODULATION OF A WALL-ASSOCIATED KINASE OR BENZOXAZINOIDS - - 

Claim Objections
Claim 16 is objected to because of the following informalities:  
In the last line of part “b)” there is an article missing between “identity to” and “nucleotide sequence of”.  
In the second-to-last line of part “e)” there is an article missing between “identity to” and “amino acid”.
In the last line of part “g)” there is an article missing between “identity to” and “amino acid sequence of”.
The acronyms “Htn1”, “Ht2”, and “Ht3” appear without the full terminology associated with the acronyms. The first time any acronym appears in a claim set, it should be in parentheses following the full terminology.
The recitation of “… one functional Htn1, Ht2, Ht3, or an allelic variant, a mutant, …” should have the conjuction “or” between “variant”, and “a mutant” rather than before “an allelic variant”.
There are two Markush groupings in the last two “wherein” clauses that utilize “or” in the list of choices which is not the correct structure.  A Markush Group should include a list of choices with the conjunction “and” between the last two items.  The list should not include the conjunction “or”.  
The items in the two Markush groups are acronyms that are recited without first spelling out the full terminology.  The first time any acronym appears in a claim set, it should be in parentheses following the full terminology.
In the fourth-to-last line “a homologous genes thereof” is grammatically incorrect because “a” is singular by “genes” is plural.
Appropriate correction is requested.
Claim Interpretation
	In part (iv) of claim 16 the only method step that is required is “selecting a plant having increased fungal resistance from the population of plants” because everything after that is optional.  There are also several method steps where there are alternatives (i.e. claim uses “and/or” or “or”), therefore, there are multiple different embodiments encompassed by claim 16.  The Examiner will apply art to one of these embodiments, only, because there are too many other alternative embodiments to reject them each one by one.
	Furthermore, many of the claim limitations are so broad as to include almost anything; such as “modifying at least one gene” (part (ii)(a)) or “modulating the expression level” (part (ii)(b)) “regulated by” (first wherein clause after part g)).
	When a sequence is recited with the article “an”, it is interpreted to encompass small fragments of the sequence; i.e. “an amino acid sequence” in part d).  This interpretation will also be applied when an article is missing.  If the applicant intends the recitation to require the full-length sequence, then the recitation should use the article “the”; i.e. “the amino acid sequence of SEQ ID NO: 2”.

Terminology
	The term “ZmWAK-RLK1” is being used as equal to “HTN1”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 16 recites the broad recitation “bx1” or BX1” or any of the other acronyms designating genes or proteins in the last wherein clause, and the claim also recites “SEQ ID NO: 10” and “SEQ ID NO: 11” and multiple other sequence identifiers in parentheses next to the acronyms which is the narrower statement of the 
Part (i)(a) requires “… having a genotype with respect to the presence of at least one gene encoding a wall-associated kinase in the genome …”, and it is unclear what is required by this recitation. Does this merely mean presence or absence?; in which case, it is not actually a limitation at all; or does this mean there are different “genotypes” with respect to the presence, if so, it is unclear what those different genotypes are.
Part “c)” requires a nucleic acid molecule hybridizing with a complementary sequence to a) or b) under stringent conditions, however, the definition on page 18 of the specification does not provide metes and bounds of “stringent conditions, rather, it provides examples and uses “preferably” which makes it unclear what conditions are required to satisfy this limitation.
After part “g)” there is a provision that “… any sequence of a) to g), optionally after expression, still encodes at least one functional Htn1, Ht2, Ht3, or an allelic variant, a mutant, …”, and this implies that what is encoded will change after expression. It is confusing to imply that a sequence could encode something before expression and not encode it after expression. 
It is unclear what is require by “functional Htn1, Ht2, Ht3, or an ‘allelic variant’ or ‘mutant’”. What function is required to be considered “functional”?  On page 12 the specification states that “Alleles can result in the same, or a different observable phenotype”, and this implies that the allelic variants can function in different ways that result in different phenotypes.  Because these are “wall-associated kinase” proteins, and 
On page 25 of the specification a “variant” is defined as a sequence “derived from the native nucleic acid or amino acid sequence, or another starting sequence, by deletion (so-called truncation) or addition of one or more sequences to the 5’/N-terminal and/or 3’/C-terminal end of the native nucleic acid or amino acid sequence; deletion or addition of one or more nucleic acid or amino acid sequence at one or more sites in the native nucleic acid or amino acid sequence; or substitutions of one or more nucleic acid or amino acid sequence at one or more sites in the native protein”.  It is unclear what the metes and bounds of this term are.  How many deletions, additions, and/or substitutions can be made and still be considered a “variant”?  If the sequence can be derived from the native nucleic acid or amino acid sequence “or another starting sequence” then it is unclear what the variation is even relative to.  This term renders the claim indefinite.
On page 25 of the specification “homolog” and “homologous genes” are defined as “a protein in a group of proteins that perform the same biological function” and genes that express the homologs, respectively. In the last wherein clause of claim 16 “homologous genes thereof” and “homolog thereof” are recited in the Markush group. It is unclear what is encompassed by these recitations.  Is this inclusive of any protein having the same Pfam designation as mentioned on page 25 of the specification? Does the protein need to have a more specific function?  In addition, the paragraph bridging pages 25-26 of the specification mentions sequence identity between homologs, and 
The term "increased fungal resistance" in claim 16 in the first line is a relative term which renders the claim indefinite.  The term "increased fungal resistance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, different species of plants have different levels of fungal resistance, therefore, it would be important to know what level of resistance is the baseline that the required increase is relative to.  Furthermore, different plant hosts are susceptible to different fungal pathogens, and therefore, a plant may be resistant to one particular fungal strain or race but might be very susceptible to another fungal strain or race; therefore, it would be important to understand which fungal pathogen the increase resistance is being measured for.  
For these reasons the metes and bounds of claim 16 are not clear and the claim is indefinite.

Inadequate Written Description
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

A method for producing a plant having increased fungal resistance,
wherein the fungal resistance is regulated by at least one wall-associated kinase, the method comprising:

(i) (a) providing at least one plant cell, tissue, organ, or whole plant having a genotype
with respect to the presence of at least one gene encoding a wall-associated kinase in the genome of said plant cell, tissue, organ, or whole plant; or

(i) (b) introducing at least one gene encoding at least one wall-associated kinase into the genome of at least one cell of at least one of a plant cell, tissue, organ, or whole plant; and

(ii) (a) modifying at least one gene encoding at least one wall-associated kinase in the at least one plant cell, tissue, organ, or whole plant; and/or

(ii) (b) modulating the expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the at least one wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in the at least one plant cell, tissue, organ, or whole plant;

(iii) producing a population of plants from the at least one plant cell, tissue, organ, or
whole plant; and

(iv) selecting a plant having increased fungal resistance from the population of plants,
optionally based on a determination of a reduced synthesis of at least one benzoxazinoid in response to a fungal pathogen infection, wherein the synthesis of the at least one benzoxazinoid is regulated by the at least one wall-associated kinase,

wherein the at least one wall-associated kinase:

a) is encoded by a nucleic acid molecule comprising the nucleotide sequence of SEQ ID
NO: 1 or 7,

b) is encoded by a nucleic acid molecule comprising the nucleotide sequence having at
least 80%, 81%, 82%, 83%, 84%, 85%, 86%. 87%, 88%. 89%, 90%. 91%, 92%, 93%. 94%,
95%, 96%, 97%, 98% or 99% sequence identity to nucleotide sequence of SEQ ID NO: 1 or 7,

c) is encoded a nucleic acid molecule hybridizing with a complementary sequence to a)
or b) under stringent conditions,

d) is encoded by a nucleic acid molecule comprising the nucleotide sequence coding for
an amino acid sequence of SEQ ID NO: 2 or 8,


an amino acid sequence having at least 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% sequence identity to amino acid sequence of SEQ ID NO: 2 or 8,

f) comprising the amino acid sequence of SEQ ID NO: 2 or 8, or

g) comprising an amino acid sequence having at least 80%, 81%, 82%, 83%, 84%, 85%,
86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% sequence identity to amino acid sequence of SEQ ID NO: 2 or 8,

provided that any sequence of a) to g), optionally after expression, still encodes at least
one functional Htnl, Ht2, Ht3, or an allelic variant, a mutant,

wherein the benzoxazinoid whose synthesis is regulated by the at least one wall-
associated kinase, is selected from at least one of DIM2BOA, DIMBOA, HMBOA, HM2BOA, HDMBOA, HDM2BOA, HBOA, DHBOA, DIBOA or TRIBOA, the benzoxazinoid being in the glucoside or aglucone form, or a benzoxazolinone, and any combination thereof, and

wherein the at least one molecule within the signalling pathway from the at least one
wall-associated kinase to the synthesis of at least one benzoxazinoid or within the synthesis pathway of at least one benzoxazinoid is selected from the group consisting of the genes bx1 (SEQ ID NO: 10), bx2 (SEQ ID NO: 12), igl (SEQ ID NO: 14), bx6 (SEQ ID NO: 16), bx1 (SEQ ID NO: 18), bxl4 (SEQ ID NO: 20), opr2 (SEQ ID NO: 22), lox3 (SEQ ID NO: 24) or aocl (SEQ ID NO: 26), or a homologous genes thereof, or the proteins BX1 (SEQ ID NO: 11), BX2 (SEQ ID NO: 13), IGL (SEQ ID NO: 15), BX6 (SEQ ID NO: 17), BX11 (SEQ ID NO: 19), BX14 (SEQ ID NO: 21), OPR2 (SEQ ID NO: 23), LOX3 (SEQ ID NO: 25) or AOC1 gene (SEQ ID NO: 27), or a homolog thereof.

Analysis of Breadth of Claim
In part (i)(a) the word “providing” is not associated with any active method step, therefore, the only requirement is that such a plant cell, tissue, organ, or whole plant exists.	
In part (i)(b) the word “introducing” broadly encompasses introgressing the gene via plant breeding, or transiently transfecting a plant, or stably transforming a plant using any transformation technique.
	In part (ii)(a) the word “modifying” broadly encompasses any possible modification to a gene encoding a wall-associated kinase; i.e. introducing mutations, 
	In part (ii)(b) the word “modulating” encompasses an increase, a decrease, or any change in spatial or temporal expression.
	In part (iv) “selecting a plant having increased fungal resistance” does not require any active method steps for the “selecting”, and therefore any mode of selection is encompassed (i.e. increased survival, selection for a selectable marker associated with a transgene encoding the wall-associated kinase, selection for any particular activity, etc.).
	The cell-wall associated kinase is required to be encoded by a nucleic acid molecule with at least 80% identity to a fragment of SEQ ID NO: 1 or 7 or a nucleic acid hybridizing to a emplement thereof, or a nucleic acid encoding a protein with at least 80% identity to a fragment of SEQ ID NO: 2 or 8; and having a functional protein after expression is optional.
	The wherein clause directed to benzoxazinoids is directed to the optional portion of part (iv), and therefore it is not required; furthermore, this appears to be a recitation of molecules whose synthesis is inherently regulated in plants expressing Htn1, Ht2, or Ht3.
	The wherein clause directed to a molecule within the signaling pathway between the kinase and the synthesis of a benzoxazinoid is directed to an alternative rectied in part (ii)(b), and therefore none of this is required if the wall-associated kinase has its expression level modulated; furthermore, this appears to be a recitation of molecules whose expression and/or function is inherently modulated in plants expressing Htn1, Ht2, or Ht3.
What is Described in the Specification

The maize gene ZmWAK-RLK1 (Htn1) encoding a wall-associated kinase (WAK) confers quantitative resistance to northern corn leaf blight (NCLB) caused by the fungal pathogen Exserohilum turcicum (Spec 30). 
The Htn1 protein is localized to the plasma membrane, and its presence results in reducing pathogen penetration into host tissues (Id. at 30-31). 
Several genes involved in the biosynthesis of benzoxazinoids (BXDs) are differentially expressed in the presence of Htn1 (Id. at 31).
The levels of four BXD compounds (DIMBOA-Glc, DIMBOA, HMBOA-Glc, and DIM2BOA-Glc) were altered in the presence of Htn1 (Id. at 31).
Maize mutants that were affected in BXDs biosynthesis were less susceptible to E. turcicum infection (Id.).
BXD biosynthesis increases susceptibility to E. turcicum infection and Htn1-mediated NCLB resistance results from a reduction of these compounds (Id.).
Six genes of the BXDs biosynthesis pathway (Bx1, Bx2, Igl-like, Bx6, Bx11, and Bx14) are differentially expressed in the presence of Htn1 (Id. at 38).
Several maize inbred lines with and without the Htn1 gene (Id. at 63).
An expression vector comprising an Arabidopsis ubiquitin-10 (UBQ10) promoter operably linked to the Htn1 cDNA fused in-frame to a sequence encoding a green fluorescent protein (GFP) (Id.).
Disease assays on plants after inoculating with E. turcicum isolate Passau-1 (a fungal pathogen) (Id
Maize plants expressing a functional HTN1 protein had significantly lower fungal penetration compared with maize plants having loss-of-function mutations in Htn1 and maize plants expressing a functional HTN1 protein had significantly reduced NCLB disease (Id. at 68).
The concentrations of five benzoxazinoids were measured: DIMBOA, DIMBOA-Glc, HDMBOA-Glc, HMBOA-Glc, and DIM2BOA-Glc (Id. at 67).
The content of four of these BXDs (DIMBOA-Glc, DIMBOA, HMBOA-Glc, and DIM2BOA-Glc) was significantly lower showing a constitutive reduction when HTN1 is present (Id. at 70).
RNA was extracted from leaves of plants prior to inoculation and at 9 hours, 3 days, and 10 days post inoculation (Id. at 65).
Genes that were differentially expressed between HTN1 expressing vs. HTN1 non-expressing plants both before inoculation with fungal pathogen and after were identified (Id. at 69-70).
Bx1 and Igl genes had expression levels that were consistently lower in maize plants expressing HTN1 (Id. at 70).
Three mutant maize lines in the w22 inbred background and comprising mutations in bx1, bx2, and bx6, individually (Id.).
These mutants showed a strong reduction in several BXD compounds and a strong reduction of NCLB susceptibility at the seedling stage and functioned downstream of HTN1 for disease resistance (Id. at 71).
Difference Between What was Reduced to Practice and What is Claimed
Applicants do not describe any fungal resistant plants other than maize plants.
Applicants do not describe any fungal resistance other than resistance to E. turcicum isolate Passau-1 which causes NCLB. 
Applicants do not reduce to practice any wall-associated kinase other than HTN1 (also referred to as “ZmWAK-RLK1”).  
Applicants do not describe any gain-of-function modifications to genes encoding wall-associated kinases; the only modifications they describe are loss-of-function mutations in Htn1. 
Applicants do not describe any modulation of expression level of a wall-associated kinase other than the presence or absence of an Htn1 gene or a transgene encoding HTN1 under the control of the UBQ10 promoter.  
Applicants do not describe any modulation of transcription level, expression level, or function of molecules in a kinase to BXD pathway or BXD synthesis pathway other than loss-of-function mutations in the bx1, bx2, and bx6 genes (understood to comprise SEQ ID NOs: 10, 12, and 16, respectively and encode SEQ ID NOs: 11, 13, and 17, respectively).  
Applicants do not reduce to practice any wall-associated kinase other than HTN1 which is described as comprising SEQ ID NO: 2 which can be encoded by SEQ ID NO: 1.
Applicants do not describe any allelic variants of Htn1, Ht2, or Ht3, nor do they describe any mutants of Ht2 or Ht3.  
Applicants do not describe any nucleic acids hybridizing to sequences encoding such wall-associated kinases, nor do they describe sequences with any percent identity to SEQ ID NOs: 1 or 2. 
Applicants do not describe wall-assoicated kinase regulation of synthesis for any BXDs other than DIMBOA-Glc, DIMBOA, HMBOA-Glc, and DIM2BOA-Glc. 
Applicants do not describe any homologs of BX1, BX2, or BX6 nor do they describe any genes that are homologous to the bx1, bx2, and bx6 genes.  
Analysis
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of plants, fungal pathogens, wall-associated kinases, modification/modulations, variants, mutants, molecules in the kinase-BXD signaling pathway, molecules in the BXD biosynthetic pathway, or nucleic acid and amino acid sequences encoding wall-associated kinases.  With regard to increasing fungal resistance in a plant, the Applicants only describe maize plants, the HTN1 wall-associated kinase (presumably SEQ ID NO: 2), the E. turcicum fungal pathogen responsible for NCLB, and introduction/overexpression of HTN1.
Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of wall-associated kinases with particular percent identity to the recited sequences or encoded by nucleic acids that hybridize to nucleic acids encoding such kinases.  Hence, Applicants fail to meet either prong of the two-Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a particular wall-associated kinase to function to increase fungal resistance, it remains unclear what features identify a kinase capable of such activity.  Since the genus of wall-associated kinases capable of increasing fungal resistance has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Amino acid sequences having at least 80% identity to SEQ ID NOs: 2 or 8 may have up to 133 substitutions and therefore comprise 20133 molecules. Nucleic acids that encode these amino acid sequences or that have 80% identity to SEQ ID NOs: 1 or 7 or that hybridize to such nucleic acids encompass multitudes of molecules, many of which would not confer resistance to a fungus upon being introduced, modulated, or modified in a plant cell, and the vast majority of which were not in the possession of the Applicant at the time of filing.  Accordingly, the specification fails to provide an adequate written description to support the genus of nucleic acids that encode the genus of wall-associated kinases, signaling molecules, or biosynthetic molecules as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Lack of Scope of Enablement
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing fungal resistance in a plant by introducing a nucleic acid molecule encoding SEQ ID NO: 2 (HTN1), does not reasonably provide enablement for a method that utilizes a sequence encoding a non-functional Htn1, Ht2, Ht3, allelic variant, or mutant (note that the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to increase fungal resistance using a non-functional Htn1, Ht2, Ht3, allelic variant, or mutant; the invention commensurate in scope with these claims. 
	The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method for increasing fungal resistance in a plant that allows for expression of a non-functional Htn1, Ht2, Ht3, allelic variant, or mutant.
	Applicants teach expression of a function HTN1 protein (SEQ ID NO: 2) to confer increased fungal resistance in maize plants.
	Applicants do not teach fungal resistance conferred by loss-of function mutations or by introduction of nucleic acids encoding a non-functional Htn1, Ht2, Ht3, allelic variant, or mutant.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process that occurs in nature without significantly more. The claim(s) recite(s) a method with many optional features and limitations that are recited in the alternative and also with many recitations of signaling that inherently occurs in wild-type plants expressing the HTN1 protein which is a naturally occurring protein in wild plants (see claim analyzed in depth, above).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one embodiment of the claimed method only requires the following: providing at least one plant comprising a gene encoding a wall-associated kinase in its genome, modulating the expression levels of the kinase, producing a population of plants from said plant, and selecting a plant having increase fungal resistance from the population. This judicial exception is not integrated into a practical application because “providing a plant” does not require an active method step and encompasses plants that were “provided” by Mother Nature (see, for example, Hurni et al (PNAS (2015) Vol. 112, pp. 8780-8785) who teach that the Htn1 gene originated in a Mexican landrace of corn/maize (see abstract)). Similarly, 
Therefore, a natural process of a wild-type plant having a fungal-resistance gene encoding a wall-associated kinase, having natural fluctuations in gene expression, propagating without any intervention from humans, and undergoing natural selection for disease resistance covers all of the required method steps and materials for the instant claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation by Arteaga et al
	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arteaga et al. (Genomics Data (2016) Vol. 7; pp. 38-45) as evidenced by Hurni et al. (PNAS (2015) Vol. 112; pp. 8780-8785).
The claim is directed to a method comprising providing at least one plant comprising a gene encoding a wall-associated kinase in its genome, modulating the expression levels of the kinase, producing a population of plants from said plant, and selecting a plant having increase fungal resistance from the population.
	As discussed, above, in the rejection under 35 USC 101, the method encompasses a naturally-occurring process that occurs in nature.
	Arteaga et al teach a collection of maize landraces from Mexico (see entire document).  One of the landraces they teach is Pepitilla (see Table 1 on page 39).  They teach that the seeds were provided by the Maize Germplasm Bank which is a collection of seeds that is a good representation of the geographic occurrence of maize in Mexico and covers the entire country (see “Sampling” on page 43).  They teach that Pepitilla is in the group of “Dentados tropicales” and grows in the southern regions of Mexico (see Figure 1a on page 40). This demonstrates that Pepitilla plants were provided and populations were grown.  Hurni et al teach that the Mexican landrace Pepitilla served as a donor for the Htn1 introgression (see Materials and Methods on page 8784), and this demonstrates that Pepitilla Htn1 gene in their genome.  Growing this landrace in Mexico over the years would have inherently exposed the plants to fungal pathogens and resulted in natural selection for plants harboring resistance genes, such as the Htn1 gene. 

Anticipation by Hurni et al
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurni et al (PNAS (2015) Vol. 112; pp. 8780-8785).
The claim is directed to a method comprising providing at least one plant comprising a gene encoding a wall-associated kinase in its genome, modulating the expression levels of the kinase, producing a population of plants from said plant, and selecting a plant having increase fungal resistance from the population.
Hurni et al teach introgression of the Htn1 gene from line B37Htn1 into three recurrent parents: RP1, RP3, and RP4 (see Materials and Methods on page 8784). This satisfies “… providing at least one … … plant having a genotype with respect to …” Htn1 which encodes a wall-associated kinase.  It also satisfies “… introducing at least one gene encoding at least one wall-associated kinase into the genome of…”.
The introduction of the Htn1 gene into a plant that previously did not comprise the gene necessarily increases the expression level of the gene relative to the parent plant which did not previously express the gene at all. This satisfies “… modulating the expression level…”.
Hurni et al teach the production of an F2 population generated from the original cross, and they teach genotyping and phenotyping plants at each selfing 

Anticipation by Ouzunova et al
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ouzunova et al. (US Pre-Grant Publicaiton US 2016/0201080, published on July 14, 2016, for US Application No. 14/916,671).
Ouzunova et al teach crossing an HT resistance gene from the B37HTN1 donor into various genetic backgrounds from elite maize lines (see paragraph 0091 on page 16).  They teach scoring disease resistance after inoculating with a fungal pathogen (see paragraphs 0091 and 0096 on page 17).  They teach backcrossing over five generations with the KWS elite line and selecting plants that comprised the HTN region which conferred resistance to the fungal pathogen (see paragraph 0109 and 0110 on pages 18-19).
Ouzunova et al claim a plant comprising a polynucleotide encoding a polypeptide with an amino acid sequence selected from SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16 (see claims 11 and 14).  Their SEQ ID NO:2 is 100% identical with the instant SEQ ID NO: 2, see alignment, below:
Alignment with SEQ ID NO: 2
RESULT 4
US-14-916-671-2
; Sequence 2, Application US/14916671
; Publication No. US20160201080A1
; GENERAL INFORMATION
;  APPLICANT: KWS SAAT SE
;  APPLICANT:UNIVERSITT ZRICH
;  TITLE OF INVENTION: PLANT RESISTANT TO HELMINTHOSPORIUM TURCICUM
;  FILE REFERENCE: 245761.000018
;  CURRENT APPLICATION NUMBER: US/14/916,671
;  CURRENT FILING DATE: 2016-03-04

;  PRIOR FILING DATE: 2014-09-03
;  PRIOR APPLICATION NUMBER: DE 102013014637.2
;  PRIOR FILING DATE: 2013-09-04
;  PRIOR APPLICATION NUMBER: DE 102014005823.9
;  PRIOR FILING DATE: 2014-04-24
;  NUMBER OF SEQ ID NOS: 250
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 667
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-916-671-2

  Query Match             100.0%;  Score 3571;  DB 14;  Length 667;
  Best Local Similarity   100.0%;  
  Matches  667;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAHQPHLSVLLLVLLAAHVVSTSAHGEPPLPSPYNTSAHGEPPLPSTYNASMCSSFWCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAHQPHLSVLLLVLLAAHVVSTSAHGEPPLPSPYNTSAHGEPPLPSTYNASMCSSFWCG 60

Qy         61 GVEIRYPFYLANAIA DYSGSYYSCGYTDLSVSCELEVEGSPTTWTPTIRLGGGDYTVKNI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEIRYPFYLANAIA DYSGSYYSCGYTDLSVSCELEVEGSPTTWTPTIRLGGGDYTVKNI 120

Qy        121 SYLYDQQTISLADRDVLGGGGCPVVRHNVSFDETWLHLHNASAFDNLTFFFGCHWGPRNT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SYLYDQQTISLADRDVLGGGGCPVVRHNVSFDETWLHLHNASAFDNLTFFFGCHWGPRNT 180

Qy        181 PPEFADYNISCAGFNTPTISGGRSFVFKTGDLDEQEEQELALHCDEVFSVPVRRDALQAI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PPEFADYNISCAGFNTPTISGGRSFVFKTGDLDEQEEQELALHCDEVFSVPVRRDALQAI 240

Qy        241 VSNFSLTRDGYGEVLRQGFELEWNRTSEDQCGRCEGSGSGGWCAYSQKREFLGCLCSGGK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSNFSLTRDGYGEVLRQGFELEWNRTSEDQCGRCEGSGSGGWCAYSQKREFLGCLCSGGK 300

Qy        301 VGSPFCKPSRSKRKEGPIVGAVAVAFLCLVILTCFLACRHGSLPFKSENKPGTRIESFLQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VGSPFCKPSRSKRKEGPIVGAVAVAFLCLVILTCFLACRHGSLPFKSENKPGTRIESFLQ 360

Qy        361 KNESIHPKRYTYADVKRMTKSFAVKLGQGGFGAVYKGSLHDGRQVAVKMLKDTQGDGEEF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KNESIHPKRYTYADVKRMTKSFAVKLGQGGFGAVYKGSLHDGRQVAVKMLKDTQGDGEEF 420

Qy        421 MNEVASISRTSHVNVVTLLGFCLQGSKRALIYEYMPNGSLERYAFTGDMNSENLLTWERL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 MNEVASISRTSHVNVVTLLGFCLQGSKRALIYEYMPNGSLERYAFTGDMNSENLLTWERL 480

Qy        481 FDIAIGTARGLEYLHRGCNTRIVHFDIKPHNILLDQDFCPKISDFGLAKLCLNKESAISI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 FDIAIGTARGLEYLHRGCNTRIVHFDIKPHNILLDQDFCPKISDFGLAKLCLNKESAISI 540

Qy        541 AGARGTIGYIAPEVYSKQFGIISSKSDVYSYGMMVLEMVGARDRNTSADSDHSSQYFPQW 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AGARGTIGYIAPEVYSKQFGIISSKSDVYSYGMMVLEMVGARDRNTSADSDHSSQYFPQW 600

Qy        601 LYEHLDDYCVGASEINGETTELVRKMIVVGLWCIQVIPTDRPTMTRVVEMLEGSTSNLEL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LYEHLDDYCVGASEINGETTELVRKMIVVGLWCIQVIPTDRPTMTRVVEMLEGSTSNLEL 660

Qy        661 PPRVLLS 667
              |||||||
Db        661 PPRVLLS 667

Therefore Ouzunova et al teach methods that anticipate the current claim.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662